Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 15/518906 
    
        
            
                                
            
        
    

Parent Data15518906, filed 04/13/2017 and having 1 RCE-type filing thereinis a national stage entry of PCT/US2015/055578 , International Filing Date: 10/14/2015PCT/US2015/055578 Claims Priority from Provisional Application 62063504, filed 10/14/2014.





Final Office Action

Claims 1-3, 6-9, 20-22 and 31 are pending. 
Claims 1-3 and 6-9 were examined.
Claims 20-22 and 31 were withdrawn from consideration as non-elected invention. 
No claim is allowed. 
Response to Remarks

Applicants Appeal brief filed on 12/29/2021 is acknowledged.  Applicant’s arguments were fully considered but were found persuasive.  Hollis and Magdassi provides the motivation to combine therefore, the 103 rejection has been re-written in instant re-opened non-final Office Action to improve the clarity of prima facie obviousness.  Magdassi teaches pesticide in example 10 (like Hollis et al. [0025]).  The active pesticide ingredient encapsulated in a silica matrix. Protecting active ingredient at higher concentration of trisiloxane surfactant (e.g. claim 1 of instant application) and when diluted (claim 31 of instant application) change in surface tension (i.e. properties of claimed composition directed to “the physical pesticidal mode of action” recited in instant claim 1) will cause the spreading active ingredient (which could include a pesticide in addition to the surfactant; See instant claim 20) to insects.
It would have been obvious to one skilled in the art at the time the invention was filed will have reasonable expectation of success combine the teachings of Hollis et al. and Magdassi et al to make a composition of widely used pesticide, has been encapsulated in a silica matrix (See example 10 of Magdassi et al.)
An active agricultural chemical ingredient, includes as a pesticide, herbicides, insecticides, fungicides and growth regulators.  The motivation to combine Hollis and Magdassi would have been obvious to one skilled in the art at the time the invention was filed.  Magdassi teaches pesticide in example 10 (as in Hollis et al.). The active pesticide ingredient encapsulated in a silica matrix.  The protecting active ingredient at higher concentration of trisiloxane surfactant (for example as in claim 1 of instant application), and when diluted (claim 31 of instant application) the active ingredient in the composition will be spread to insects (due to change in surface tension).
The rejection was made in combination gf references.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis et al. US 2007/0266750, published US Patent 8,734,821), and Magdassi et al. (US Patent 6,303,149).  These references teaches compositions containing trisiloxane as instantly claimed which embraces Applicants claimed invention.  See the entire documents. 

Determination of the Scope and Content of the Prior Art 

In regards to claims 1-3, Hollis et al. (US 2007/0266750, also published US Patent 8734821) teaches silicone surfactant-based agricultural formulations and method for the use thereof.   
Hollis teaches synergistic agricultural formulation contains a combination of a first defined silicone surfactant and a second defined silicone surfactant in a concentration sufficient to cause a knockdown level on treated arthropods, even in the absence of known pesticidally active ingredients. (Abstract). 
Hollis teaches a stable agricultural products such as a ready-to-use consumer formulations containing certain silicone surfactant combinations that provide improved, synergistic knockdown efficacy when applied on a substrate such as the perimeter of an environment, such as a home, or on a arthropod or other substrate. [0012]  It teaches compositions for treating arthropods comprising formulations having at least one silicone surfactant contained therein to cause a synergistic knockdown (KD) level when applied to arthropods. [0013]
Hollis et al. teaches methods and compositions of the invention are based on the use of certain combinations of silicone surfactants which provide unexpected, synergistic efficacy in agricultural applications, and which permit use of the surfactants alone, or with an additive active ingredient.  [0014].
Hollis teaches a method of treating arthropods comprises applying to an arthropod the formulation in a sufficient concentration to cause a synergistic knockdown level on treated arthropods, preferably, at a concentration of at least about 0.1% by weight, to cause a synergistic knockdown level, preferably, at a rate of at least 80% within about 60 seconds after treatment of the arthropods with the formulation. [0023].
With regard to trisiloxane surfactant, Hollis teaches a composition is for treating arthropods comprising a formulation containing at least one first silicone surfactant selected from the group consisting of formula 1.
Formula 1 and 2 [0015].

    PNG
    media_image1.png
    103
    291
    media_image1.png
    Greyscale

 wherein: n=2-4, y=3-10, z=0-5, and R=alkyl having 1-4 carbon atoms; and at least one second silicone surfactant of formula 2, selected from the group consisting of wherein: n=2-4, y=3-10, z=0-5, and R.dbd.OH or H, provided that when z=0, R.dbd.H, and when z1-5, R.dbd.OH or O-alkyl having 1-4 carbon atoms. 
Formula 2

    PNG
    media_image2.png
    96
    255
    media_image2.png
    Greyscale


In regards to claim 3, Hollis teaches that the most preferred first silicone surfactant of the above formula wherein y=8 is Silwet L-77.RTM. [0019].   It also teaches Silwet L-77.RTM. And/or Silwet REACH.RTM.in example 1, [0030] and [0033]. 

Formula 3 and 4  [0018]
Hollis teaches preferred that the at least one first silicone surfactant has the formula: ##STR3## wherein y=6-10, and most preferably wherein y=8. 


    PNG
    media_image3.png
    144
    257
    media_image3.png
    Greyscale


Formula 4 [0020]
It also teaches that further preferred that the at least one second silicone surfactant has the formula: wherein y=6-10, and most preferably wherein y=8. 

    PNG
    media_image4.png
    138
    245
    media_image4.png
    Greyscale


In regards to active ingredients, Hollis teaches that an agricultural spray mixture contains water and an active agricultural chemical ingredient, such as a pesticide including herbicides, insecticides, fungicides and growth regulators). Optionally, the agricultural spray mixture can contain at least one component selected from the group consisting of organic surfactants, antifoam agents and organic solvents. Agricultural spray mixtures are commercially available as ready-to-use products or can be prepared in a containment vessel from an agricultural chemical concentrate, water, and optionally one or more surfactants and/or antifoaming agents.  [0025].
In regards to claims 6 and 31, Hollis teaches that amount of the active ingredient (i.e., agricultural chemical) in a spray mixture will be any amount effective for the intended purpose, but typically will range from about 0.001 to about 5 percent by weight based upon the total weight of the agricultural spray mixture, e.g., from about 0.03 percent to about 0.5 percent, preferably from about 0.05 percent to about 0.25 percent based upon the total weight of the agricultural spray mixture. The bulk or remainder of the agricultural spray mixture is comprised of water. [0027]. 
In addition, Hollis teaches standard additives such as surfactants, solvents, biocides, antifoam agents, dispersants, antifreeze, pH modifiers, colorants, nutrients and plant growth regulators also may be included in the formulations to achieve desired results. [0027].
In regards to pesticides which can be employed as the active ingredient in the agricultural spray mixtures include those from the groups consisting of herbicides, insecticides, fungicides, miticides and the like. [0028].

Ascertaining the differences between the prior art and the claims at issue
While Hollis teaches that the formulations can contain surfactants such as trisiloxane surfactants (See e.g. [0033], [0035] and [0037]) and other silicone surfactants to enhance spreading when the formulations are applied in agriculture. 
Hollis does not teach explicitly sol-gel precursor as in in amended claim 1 and ratio 18:1 [i.e. percentage of trisiloxane surfactants, the “a” component of instant claim 1, being 18/19= 94.7%] as in claim 1. 
 In regards to amounts and ratios claims 1-2, Magdassi et al. (US Patent 6,303,149) teaches methods for preparing sol-gel microcapsules loaded with up to 95% (w/w) functional molecules or substances (which reads on pesticides and trisiloxane surfactants taught by Hollis et al.) and to the products obtained by said process.  The process is conducted in two steps: (a) creating an oil-in-water emulsion by emulsification of a water insoluble solution comprising the sol-gel precursors and the molecules to be loaded, in an aqueous solution under appropriate shear forces; (b) mixing and stirring said emulsion with an aqueous solution at a suitably selected pH to obtain loaded sol-gel microcapsules in suspension. The microcapsules so obtained can further be subjected to cycles of isolation and rinsing. Incorporation of the final product, either in the form of a suspension or a powder, in cosmetic formulations affords a transparent cream when applying to skin and has a smooth and pleasant contact. (Abstract, and claims 16 and 20 of Magdassi et al.). 
In addition, various ratios and percentages are also disclosed in examples 1-8.  
In regards to claims 1 and 2, Magdassi teaches the amounts 95% of trisiloxane as cited above.  In regards to ratios of ingredients as in claim 1, ratio 18:1 as in claim, a person skilled in the art would mix the surfactants and active ingredients in the ratio as needed. Specification does not disclose any criticality of the claimed ratio.
 In regards to claims 7, 8 and 9, Magdassi teaches that metal and semi metal alkoxide monomers (and their partially hydrolyzed and condensed polymers) such as tetramethoxy silane (TMOS), tetraethoxy silane (TEOS), methyl triethoxy silane (MeTEOS) etc. are very good solvents for numerous molecules and substances facilitated the development of this method, which utilizes this solubility to load the dissolved molecules or substances in the hydrolysis-condensation polymer of the monomer solvent. It may  also be used to coat or load particles or substances which can be suspended in the sol-gel precursors. It teaches to obtain sol-gel materials containing high loading of active ingredients, up to 95% (w/w). The loaded molecules or substances can be any molecules or substances that are soluble or that can be suspended in the metal or semi-metal alkoxide of choice. Examples for such molecules or substances are: ultra-violet absorbing molecules or reflecting substances used in sunscreens, fragrances, perfume, colors and dyes, food colors and food additives, antioxidants, humidifiers, vitamins, explosives, insecticides, herbicides and fungicides, or biological molecules such as enzymes or antibodies, as well as various drugs, catalysts and reagents. Magdassi further teaches how to obtain controlled physical form of the product. 
See example 10 in col. 8 where encapsulation pesticide is taught. 

    PNG
    media_image5.png
    85
    283
    media_image5.png
    Greyscale

Magdassi teaches further teaches how to obtain capsules and microcapsules of sol-gel derived material, containing the loaded molecule or substance, with a smooth and pleasant contact. The composition may be applied to accordingly vary for human or non-human, as the obtained aqueous suspension and the obtained dry powder may be easily incorporated in various carriers, such as creams and lotions, processed food, sprays, paints, lacquers, coatings, plastics and detergents. (Lines 1-41, col. 2)
Magdassi teaches a method for the preparation of 0.01-100 sol-gel microcapsules loaded with up to 95% functional molecules or substances which can be dissolved in sol-gel precursors wherein the sol-gel precursors can be a metal or a semi-metal alkoxide monomer, or a partially hydrolyzed and partially condensed polymer thereof, or a mixture of any of the above. (Lines 44-63, col. 2).
Magdassi teaches a process for the preparation of sol-gel microcapsules of 0.01-100.mu., loaded with functional molecules or substances. The process is based on the preparation of an oil-in-water emulsion of the hydrophobic solution that comprises the sol-gel precursors and the molecules or substances to be loaded, in aqueous solution and then mixing said emulsion with another aqueous solution to accelerate the condensation-polymerization reaction. (Lines 34-43, col. 3)

The polymerization progresses through condensation-polymerization of at least one monomer selected from metal alkoxides, semi-metal , metal esters, semi-metal esters and from monomers of the formula M(R).sub.n (P).sub.m, wherein M is a metallic or semi metallic element, R is a hydrolyzable substituent, n is an integer from 2 to 6, P is a non-polymerizable substituent and m is and integer from 0 to 6. In a preferred embodiment of this invention, the sol-gel precursors are silicon alkoxide monomers, or silicon ester monomers, or monomers of the formula Si(R).sub.n (P).sub.m, where R is a hydrolyzable substituent, n is an integer from 2 to 4, P is a non polymerizable substituent and m is and integer from 0 to 4, or partially hydrolyzed and partially condensed polymer thereof, or any mixture thereof. (Lines 44-58, col. 3)
In regards to titanium alkoxide the sol-gel precursors are titanium alkoxide monomers, or titanium ester monomers, or monomers of the formula Ti(R).sub.n (P).sub.m, where R is a hydrolyzable substituent, n is an integer from 2 to 6, P is a non polymerizable substituent and m is and integer from 0 to 6, or partially hydrolyzed and partially condensed polymer thereof, or any mixture thereof. (Lines 59-67, col. 3 and lines 1-6, col. 4).
In regards to sol-gel precursors Magdassi teaches that several sol-gel precursor are used together in a mixture, including mixtures of several metals or semi metal compounds, to afford a sol-gel material which is a composite containing different metal and/or semi metal elements in the final product. (Lines 7-13, col. 4).
 
 Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to prepare a pesticidal composition having a physical pesticidal mode of action as instantly claimed by applying the teachings of Hollis and Magdassi et al.  Magdassi provides the motivation to combine.  Magdassi teaches pesticide in example 10 (like Hollis et al. [0025]). The active pesticide ingredient encapsulated in a silica matrix. Protecting active ingredient at higher concentration (e.g. claim 1 of instant application) and when diluted (claim 31 of instant application) surface tension will cause the spreading active ingredient to insects as Applicant argued.
A person skilled in art the time the invention was filed would combine the teachings of Hollis and Magdassi et al. to make composition of pesticide and encapsulate in a silica matrix as cited above. In this regard, it is worth noting that Hollis et al. teaches a combination of a first defined silicone surfactant and a second defined silicone surfactant in a concentration sufficient to cause a knockdown level on treated arthropods, even in the absence of known pesticidally active ingredients (Abstract of Hollis et al.), which reads on instant claim 1. 

Hollis teaches exemplary of a most preferred first silicone surfactant of the above formula wherein y=8 is Silwet L-77.RTM.  Hollis teaches pesticides which can be added as the active ingredient in the agricultural spray mixtures of the present invention include those from the groups consisting of herbicides, insecticides, fungicides, miticides and the like. (Lines 3-32, col. 4).  See examples 1-7 and claims 1-22. 
A person skilled in the art would consider making a composition of surfactants as in claim 1 by applying the teachings of Hollis as cited above.
	A person skilled in the art  at the time the invention was filed will have reasonable expectation of success combine the teachings of Hollis et al. and Magdassi et al to make a composition of widely used pesticide, has been encapsulated in a silica matrix (See example 10 of Magdassi et al.)
An active agricultural chemical ingredient, includes as a pesticide, herbicides, insecticides, fungicides and growth regulators.  The motivation to combine Hollis and Magdassi would have been obvious to one skilled in the art at the time the invention was filed.  Magdassi teaches pesticide in example 10 (as in Hollis et al.). The active pesticide ingredient encapsulated in a silica matrix.  The protecting active ingredient at higher concentration (for example as in claim 1 of instant application), and when diluted (claim 31 of instant application) the active ingredient in the composition will be spread to insects (due to change in surface tension) as Applicants argued in the last response. 

It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Magdassi et al because it teaches  metal and semi metal alkoxide monomers (and their partially hydrolyzed and condensed polymers) such as tetramethoxy silane (TMOS), tetraethoxy silane (TEOS), methyl triethoxy silane (MeTEOS) etc. are very good solvents for numerous molecules and substances facilitated the development of this method, which utilizes this solubility to load the dissolved molecules or substances in the hydrolysis-condensation polymer of the monomer solvent. Magdassi also teaches it may also be used to coat or load particles or substances. In regards to claims 7, 8 and 9, Magdassi teaches that metal and semi metal alkoxide monomers (and their partially hydrolyzed and condensed polymers) such as tetramethoxy silane (TMOS), tetraethoxy silane (TEOS), methyl triethoxy silane (MeTEOS) etc. are very good solvents for numerous molecules and substances facilitated the development of this method, which utilizes this solubility to load the dissolved molecules or substances in the hydrolysis-condensation polymer of the monomer solvent which can be suspended in the sol-gel precursors. 
One skilled in the art would be motivated to apply Hollis for synergistic effects of silicone surfactant-based synergistic agricultural formulation contains a combination of a first defined silicone surfactant and a second defined silicone surfactant in a concentration sufficient to cause a knockdown level on treated arthropods, even in the absence of known pesticidally active ingredients. It teaches that the formulations can contain surfactants such as trisiloxane surfactants and other silicone surfactants to enhance spreading when the formulations are applied in agriculture.
Based upon the teachings of the prior art, there would have been a reasonable expectation of success making the composition as claimed with expectation of success. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Therefore, claims are considers obvious over Hollis and Magdassi et al. for the reasons cited above. The references cited above teach silicon alkoxide sol-gel precursors include Si (OC2H.sub.5).sub.4 (tetraethyl orthosilicate or TEOS) or Si(OCH.sub.3).sub.4 (tetramethyl orthosilicate or TMOS). TEOS is Applicants preferred sol-gel precursor.
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
See KSR Supreme Court of United States Decision (Decided April 30, 2007, KSR INTERNATIONAL CO. v. TELEFLEX INC. et al.  No. 04-1350) where it states that “However, The issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  Court further decided that “when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success.  See Kubin, 561 F.3d at 1360.

 	Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
           
	 In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.  The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success.  

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been prima facie obvious within the meaning of 35 U.S.C. 103(a). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SABIHA N QAZI/
Sabiha N. Qazi, Ph.D.Primary Examiner, Art Unit 1628